20-3791-cv
     Metzgar v. U.A. Plumbers & Steamfitters Loc. No. 22 Pension Fund


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 2nd day of March, two thousand twenty-two.
 4
 5   PRESENT:
 1               MICHAEL H. PARK,
 2               BETH ROBINSON,
 3                     Circuit Judges,
 4               JED S. RAKOFF,*
 5                     District Judge.
 1   _______________________________________
 2
 3   GARY METZGAR, RICHARD MUELLER,
 4   KEVIN REAGAN, RONALD REAGAN,
 5   CHARLES PUGLIA, SHERWOOD NOBLE,
 6   DANIEL O’CALLAGHAN,
 7
 8                     Plaintiffs-Counter-Defendants-Appellants,
 9
10                     v.                                                             20-3791
11
12   U.A. PLUMBERS AND STEAMFITTERS
13   LOCAL NO. 22 PENSION FUND, BOARD OF
14   TRUSTEES OF U.A. PLUMBERS AND
15   STEAMFITTERS LOCAL NO. 22 PENSION
16   FUND, DEBRA KORPOLINKSI, in her
17   capacity as PLAN ADMINISTRATOR, FOR
18   THE U.A. PLUMBERS & STEAMFITTERS
19   LOCAL 22 PENSION FUND,
20
21                     Defendants-Counter-Claimants-Appellees.


              * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York,
     sitting by designation.
22
23   FOR PLAINTIFFS-COUNTER-                               CHRISTEN ARCHER PIERROT, Orchard Park,
24   DEFENDANTS-APPELLANTS:                                NY.
25
26   FOR DEFENDANTS-COUNTER-                               JULES L. SMITH (Daniel R. Brice, on the
27   CLAIMANTS-APPELLEES:                                  brief), Blitman & King LLP, Rochester, NY.
28

 1          Appeal from a judgment of the United States District Court for the Western District of New

 2   York (Sinatra, J.; Foschio, M.J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Plaintiffs are participants in the U.A. Plumbers & Steamfitters Local 22 Pension Fund (the

 6   “Fund”), a defined benefit multi-employer pension plan governed by an Agreement and

 7   Declaration of Trust (the “Trust”). Pension benefits are provided to participants according to a

 8   Restated Plan of Benefits (the “Plan”), which is subject to the Employee Retirement Income

 9   Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001–1461. Under the Trust, the Trustees have

10   “full and exclusive discretionary authority to determine all questions of coverage and eligibility”

11   and “full discretionary power to interpret the provisions of this Trust Agreement and the Plan of

12   Benefits, and the terms used in these documents.” App’x at 192–93.

13          At all times relevant to this appeal, the Plan set the normal retirement age at 65, but it also

14   offered “Special Early Retirement” to “[a]ny Employee who retires . . . after his fifty-fifth (55th)

15   birthday and whose combined age and Years of Special Service shall equal eighty-five (85) or

16   more.” App’x at 248. The Plan also provided that a participant’s monthly benefit would be

17   suspended for any month in which they worked in disqualifying employment, which included “any

18   occupation covered by the Plan,” but excluded non-disqualifying employment, such as in “a

19   managerial position [or as a] project manager or estimator.” Id. at 251. Until the fall of 2011,

20   the Plan was administered with the understanding that participants did not have to completely stop


                                                      2
21   working for a covered employer in order to receive special early retirement pension payments—

22   instead, they could continue working while receiving pension benefits as long as they switched

23   from disqualifying employment to non-disqualifying employment. Plaintiffs here switched from

24   disqualifying to non-disqualifying employment upon receiving approval for special early

25   retirement, thus both earning a salary from their non-disqualifying employment and receiving

26   pension benefits through the Plan.

27          In the fall of 2011, the Plan Trustees concluded that the Plan could not be interpreted to

28   allow special early retirement pension payments to participants who had not “retired” under the

29   terms of the Plan. Relying on their understanding of the Internal Revenue Code requirements

30   applicable to the Plan, the Trustees interpreted the term “retire” to mean that a participant “must

31   sever employment [with all employers that contribute to the Plan] with no intent of returning to

32   employment.” App’x at 494. They sent a letter to Plaintiffs, which stated that Plaintiffs had to

33   cease their then-current (non-disqualifying) employment in order to continue receiving their

34   pensions; failure to do so would result in suspension of pension payments. Some Plaintiffs

35   stopped working for their employers altogether and the Fund continued their pension payments;

36   others continued working in non-disqualifying positions and the Fund discontinued their pension

37   payments.

38          On January 25, 2013, Plaintiffs sued the Fund, its Board of Trustees, and Debra

39   Korpolinski in her capacity as Plan Administrator for the Fund (collectively, “Defendants”), in the

40   United States District Court in the Western District of New York.          Plaintiffs claimed that

41   Defendants’ reinterpretation of the Plan and the subsequent choice they forced Plaintiffs to make

42   between keeping their pensions or their jobs was (1) a violation of ERISA’s anti-cutback rule,

43   29 U.S.C. § 1054(g); (2) a wrongful denial of benefits, id. § 1132(a)(1)(B); and (3) a breach of


                                                     3
44   Defendants’ fiduciary duty to Plaintiffs, id. § 1104(a)(1). Both parties moved for summary

45   judgment, and Plaintiffs also filed a motion for a preliminary injunction to enjoin Defendants from

46   withholding 25% of Plaintiffs’ monthly pension payments, which Defendants started doing in

47   January 2017 to recoup prior payments to Plaintiffs that Defendants concluded were made in

48   violation of the Internal Revenue Code. The district court granted Defendants’ motion for

49   summary judgment and denied Plaintiffs’ motions for summary judgment and a preliminary

50   injunction. Plaintiffs timely appealed. We assume the parties’ familiarity with the underlying

51   facts, the procedural history of the case, and the issues on appeal.

52          “We review the district court’s decision to grant summary judgment de novo, construing

53   the evidence in the light most favorable to the party against which summary judgment was granted

54   and drawing all reasonable inferences in its favor.” Halo v. Yale Health Plan, Dir. of Benefits &

55   Recs. Yale Univ., 819 F.3d 42, 47 (2d Cir. 2016) (citation omitted). “[W]here the written plan

56   documents confer upon a plan administrator the discretionary authority to determine eligibility,

57   we will not disturb the administrator’s ultimate conclusion unless it is ‘arbitrary and capricious.’”

58   Pagan v. NYNEX Pension Plan, 52 F.3d 438, 441 (2d Cir. 1995). A plan administrator’s decision

59   is arbitrary and capricious if it is “without reason, unsupported by substantial evidence or

60   erroneous as a matter of law.” Id. at 442 (citation omitted).

61          The Trust gives Defendants full discretionary authority to determine eligibility and to

62   interpret the terms of the Plan. We thus defer to their interpretation of the Plan and conclude that

63   all of Plaintiffs’ claims fail because Defendants’ interpretation was reasonable and not arbitrary

64   and capricious. See Jordan v. Ret. Comm. of Rensselaer Polytechnic Inst., 46 F.3d 1264, 1271

65   (2d Cir. 1995) (“The court may not upset a reasonable interpretation by the [plan] administrator.”).




                                                       4
66   Specifically, Defendants reasonably interpreted the Plan to require participants to separate from

67   all employment with a contributing employer prior to receiving pension benefits.

68          The text of the Plan states: “Any Employee who retires” and who fulfills other

69   requirements is entitled to a special early retirement pension. App’x at 248 (emphasis added).

70   “In common parlance, retire means to leave employment after a period of service.” Meredith v.

71   Allsteel, Inc., 11 F.3d 1354, 1358 (7th Cir. 1993), overruled on other grounds by Ahng v. Allsteel,

72   Inc., 96 F.3d 1033 (7th Cir. 1996). The Trustees concluded that to “retire” under the Plan required

73   separation from “employment with all employers that contribute to the Plan.” App’x at 494.

74   Contrary to Plaintiffs’ argument, such a definition would not “render meaningless” the Plan

75   provision allowing post-retirement employment in “non-disqualifying employment”—it would

76   simply require participants actually to retire first and to separate completely from their prior

77   employment before becoming reemployed in non-disqualifying employment. Appellant’s Br. 42.

78   We do not suggest that the Trustees’ interpretation of the meaning of “retire” is the only reasonable

79   interpretation; but we cannot conclude that the interpretation is arbitrary and capricious.

80          In addition, this reinterpretation of the Plan was not arbitrary and capricious because

81   Defendants reasonably understood that it was necessary to avoid violating § 401(a) of the Internal

82   Revenue Code, 26 U.S.C. § 401(a), thereby jeopardizing the Fund’s tax-exempt status. 1 Section

83   401(a)(36)(A) implies that if a plan allowed for distribution to a participant under age 59½ who

84   has not separated from employment, the plan would violate § 401(a). See id. § 401(a)(36)(A) (“A

85   trust forming part of a pension plan shall not be treated as failing to constitute a qualified trust




            1
              We express no opinion on whether distributing pension benefits to participants who have
     terminated their disqualifying employment but have not separated from all employment for a contributing
     employer would actually violate § 401(a).

                                                       5
86    under this section solely because the plan provides that a distribution may be made from such trust

87    to an employee who has attained age 59½ and who is not separated from employment at the time

88    of such distribution.” (emphasis added)). Several federal district courts have upheld trustee

89    interpretations of pension plans based on similar concerns about violating § 401(a). See Meakin

90    v. Cal. Field Ironworkers Pension Trust, No. 5:16-cv-07195, 2018 WL 405009, at *6 (N.D. Cal.

91    Jan. 12, 2018), aff’d, 774 Fed. App’x 1036 (9th Cir. 2019) (“[I]t was reasonable for the Trustees

92    to conclude that, in order to maintain a tax-exempt status under § 401(a), a plan could not allow

93    pension payments to individuals who had not had a severance from their employment.”); Maltese

94    v. Nat’l Roofing Indus. Pension Plan, No. 5:16-cv-11, 2016 WL 7191798, at *4 (N.D. W. Va. Dec.

95    12, 2016) (“Based on the applicable regulations and the IRS’s application of § 401(a), the Trustees’

96    interpretation . . . is reasonably calculated to ensure that beneficiaries intend to actually separate

97    from employment before early retirement benefits are distributed, thus, retaining the Plan’s tax-

98    exempted status.”).

99           In light of this, Plaintiffs’ challenges to Defendants’ reinterpretation of the Plan terms are

100   unavailing. First, Defendants did not violate ERISA’s anti-cutback rule, which states that “[t]he

101   accrued benefit of a participant under a plan may not be decreased by an amendment of the plan.”

102   29 U.S.C. § 1054(g)(1). Plaintiffs argue that Defendants’ reinterpretation of the Plan was an

103   amendment and that the accrued benefit they lost was the ability to receive their special early

104   retirement pensions upon terminating their covered employment and commencing non-

105   disqualifying employment with a contributing employer. The Plan has always required that to be

106   entitled to special early retirement a participant must (1) retire (2) on or after reaching the age of

107   fifty-five and (3) have a combined age and years of special service of eighty-five or more.

108   Notably, the Plan did not purport to define “retire” prior to a February 2012 amendment.


                                                        6
109   Although in practice Defendants previously permitted special early retirement distributions when

110   a participant left disqualifying employment for non-disqualifying employment, the implication of

111   their reasonable interpretation of the Plan is that it never actually allowed for such distributions.

112   In the circumstances of this case, this reinterpretation is not arbitrary and capricious. See Wetzler

113   v. Ill. CPA Soc’y & Found. Ret. Income Plan, 586 F.3d 1053, 1057 (7th Cir. 2009) (holding that a

114   plan administrator’s current determination that a certain benefit was not available before the

115   alleged amendment is evaluated under the arbitrary and capricious standard).

116           Nor was Defendants’ reinterpretation an “amendment” because “[e]ven broadly

117   interpreted, the word ‘amendment’ contemplates that the actual terms of the plan changed in some

118   way, . . . or that the plan improperly reserved discretion to deny benefits,” neither of which

119   occurred here. 2 Kirkendall v. Halliburton, Inc., 707 F.3d 173, 184 (2d Cir. 2013). We thus

120   conclude that Plaintiffs’ anti-cutback claim fails because, under Defendants’ reinterpretation of

121   the Plan, they were never entitled to the accrued benefit they claim to have lost, and Defendants’

122   reinterpretation was not an “amendment.”

123           Second, Defendants did not wrongfully deny Plaintiffs benefits in violation of 29 U.S.C.

124   § 1132(a)(1)(B) by requiring them to choose between continuing to receive pension benefits and

125   continuing to work in non-disqualifying employment for a contributing employer. “[W]here . . .

126   the relevant plan vests its administrator with discretionary authority over benefits decisions . . . the

127   administrator’s decisions may be overturned only if they are arbitrary and capricious.” Roganti

128   v. Metro. Life Ins. Co., 786 F.3d 201, 210 (2d Cir. 2015). As explained above, Defendants’

129   decision to require Plaintiffs either to stop working or to stop receiving pension benefits was not


              2
                Although Defendants made a formal amendment to the Plan in February 2012 reflecting their
      reinterpretation, Defendants’ 2011 reinterpretation is the basis for Plaintiffs’ anti-cutback claim.

                                                         7
130   arbitrary and capricious because it was based on a reasonable interpretation of the Plan. We thus

131   affirm the district court’s conclusion that Defendants did not wrongfully deny benefits to Plaintiffs.

132           Third, Plaintiffs fail to show that Defendants breached their fiduciary duty under ERISA

133   by failing to act “with the care, skill, prudence, and diligence under the circumstances then

134   prevailing” that a “prudent” person would exercise. 29 U.S.C. § 1104(a)(1). Specifically,

135   Plaintiffs do not show how Defendants’ decision in late 2011 to correct what they reasonably

136   thought was an erroneous interpretation of the Plan in order to protect its tax-exempt status

137   demonstrated a failure to exercise “care, skill, prudence, and diligence.” 3 Id.

138           Finally, we discern no abuse of discretion in the district court’s decision to deny Plaintiffs’

139   motion for a preliminary injunction. Plaintiffs have failed to demonstrate that they would suffer

140   irreparable harm absent an injunction—the loss of monetary pension benefits alone does not

141   constitute irreparable harm because it can be remedied by money damages. 4 Shapiro v. Cadman

142   Towers, Inc., 51 F.3d 328, 332 (2d Cir. 1995) (“To establish irreparable harm, the movant must

143   demonstrate an injury . . . that cannot be remedied by an award of money damages.” (cleaned up));

144   see also Sampson v. Murray, 415 U.S. 61, 90 (1974) (“[T]he temporary loss of income, ultimately

145   to be recovered, does not usually constitute irreparable injury.”).

146


              3
                 Plaintiffs also argue that if Defendants’ initial interpretation was truly erroneous, then questions
      of fact exist as to whether that initial approval of Plaintiffs’ early retirement benefits was a breach of
      fiduciary duty. Plaintiffs did not include this claim in their complaint and failed to raise it either in their
      motion for summary judgment or in opposition to Defendants’ motion for summary judgment. It was
      alluded to only briefly in Plaintiffs’ objection to the magistrate judge’s report and recommendation, and the
      district court never addressed it. The issue was thus not “properly raised below” and we decline to consider
      it. Caiola v. Citibank, N.A., 295 F.3d 312, 328 (2d Cir. 2002).
              4
                  Plaintiffs also argue that they do not need to show irreparable harm to be entitled to a preliminary
      injunction. We do not reach this argument because it was raised for the first time on appeal. See United
      States v. Wasylyshyn, 979 F.3d 165, 172 (2d Cir. 2020) (“As a general rule, we will not consider arguments
      first raised on appeal to this court.”).

                                                             8
147          We have considered the remainder of Plaintiffs’ arguments and find them to be without

148   merit. Accordingly, we affirm the judgment of the district court.

149                                               FOR THE COURT:
150                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                     9